Citation Nr: 1416021	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depression, claimed as secondary to service-connected right middle finger osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office.

In January 2012, the Board remanded the appeal to honor the Veteran's request for a hearing.  In May 2012, he testified via videoconference before the undersigned Veterans Law Judge.  A transcript (Tr.) of the proceeding is of record.  

In December 2012, the representative of the Veteran submitted additional argument and evidence on his behalf, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with Axis I major depressive episode, mild, in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  He has does not have any other current psychiatric disorders.

2.  The Veteran's only current psychiatric disorder is unrelated to any aspect of his active service, including his service-connected right middle finger osteoarthritis.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA disability benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In this case, VCAA notice was provided through a letter issued in March 2010, prior to the initial rating decision.  The letter specifically advised the Veteran of the evidence needed to substantiate his service-connection claim, on both a direct and secondary basis, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, the letter described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  As such, that letter not only comported with the Pelegrini notice provisions but also satisfied the heightened VCAA requirements set forth in Dingess.  Accordingly, the Board finds that VA has fully met its duty to notify the Veteran under 38 C.F.R. § 3.159(b).

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The AOJ has obtained copies of the Veteran's service treatment records and all relevant documentation that he has identified in support of his claim.  There is no other indication of any pertinent evidence that remains outstanding in this case. 

In addition to developing the record as detailed above, the AOJ has assisted the Veteran by affording him a May 2010 VA examination.  Despite tacitly disagreeing with the results of that examination, the Veteran has not expressly contended that it is inadequate for rating purposes.  Nor has the record otherwise suggested that the examination is insufficient to decide the appeal.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board considers it unnecessary to remand for an additional VA examination or medical opinion.  

The Board likewise considers it unnecessary to remand for an additional hearing as the Veteran has already had the opportunity to testify before the undersigned.  See 38 C.F.R. § 20.700(a) (2013).  The transcript of the May 2012 hearing reflects that the undersigned set forth the issue on appeal at the start of the proceeding, then focused on the elements necessary to substantiate that claim and sought to identify any further development that was required.  See Board Hearing Tr. at 2, 8-9.  Such actions satisfied the duties of a Veterans Law Judge to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the 38 C.F.R. § 3.103(c)(2) provisions apply to a hearing before the Board).  Notably, the Veteran has not alleged, and the evidence has not otherwise shown, a failure to comply with 38 C.F.R. § 3.103(c)(2), or a similar prejudicial error, on the part of the undersigned.  Moreover, there is no indication that the Veteran has been denied due process, either during his hearing or at any other time throughout the appeal.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Claim for Service Connection

The Veteran contends that his service-connected right middle finger osteoarthritis is productive of physical pain and emotional distress, which have adversely affected his occupational and social functioning and thereby triggered his depression.  See Board Hearing Tr. At 4-8; December 2012 Correspondence.  As such, he claims that service connection is also warranted for that psychiatric disorder.   

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection on a direct basis requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  See 38 C.F.R. § 3.303 (2013); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection on a secondary basis requires evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus between the two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, while not relevant in the instant case, 38 C.F.R. § 3.310(b) directs that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability will itself be service connected, with compensation payable for the degree of disability over and above that which existed prior to the aggravation.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the record reflects that the Veteran has been clinically diagnosed with major depression.  See e.g. May 2010 VA Examination Report at 3 (noting DSM-IV Axis I diagnosis of major depressive episode, mild).  While the Board has reviewed the claims file for evidence of other current psychiatric disorders, none have been alleged or demonstrated.  Therefore, while mindful of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that claims for service connection for one mental disorder effectively encompass claims for all such disorders, the Board will confine its analysis to the Veteran's only current psychiatric diagnosis of record.  

The foregoing evidence of current disability is sufficient to meet the threshold requirement for direct service connection.  See Hickson, 12 Vet. App. at 253. However, the remaining criteria contemplated by that theory of entitlement have not been substantiated.  See Hickson, 12 Vet. App. at 253.  

To the contrary, the Veteran's service treatment records are devoid of any complaints or clinical findings of depression, or other symptoms of mental illness.  The Board recognizes that such a lack of contemporaneous evidence, standing alone, is insufficient to rule out in-service incurrence or nexus and, thus, is not always fatal to a service-connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Notably, however, the Veteran has declined to submit any alternative evidence that directly relates his depression to his active service, including on the basis of persistent or recurrent symptoms.  See 38 C.F.R. § 3.303.  

Moreover, the Veteran's VA outpatient medical records reflect that he expressly denied experiencing such symptoms when seeking outpatient treatment prior to initiating his current claim.  See July 2009 VA Gastroenterology Consult Note (indicating that the Veteran "denies any history or current complaint of depression or suicidal ideation").  His denial in this regard is tantamount to an admission that he avoided seeking treatment for depression, or related mental health problems, for several decades following his release from service.  Such a prolonged period without medical complaint, while not dispositive of a claim, may nonetheless be considered evidence of whether an injury or a disease was incurred during active service and resulted in a chronic or persistent disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).  

The fact that the Veteran's first documented mental health complaints coincide with his pursuit of VA benefits further reduces the probability that he has actually experienced any recurrent post-service symptomatology.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (holding that statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care).  Consequently, while mindful that a showing of persistent or recurrent symptoms may substitute for a "valid medical opinion" for purposes of establishing nexus, the Board finds that, in this case, no such showing has been made.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Indeed, there is no competent evidence, either clinical or lay, which directly links the Veteran's depression, or any other acquired psychiatric disorder, to his active service.  It follows that service connection for such a disability may not be established on a direct basis.  Tellingly, the Veteran has effectively conceded as much by not attributing his mental problems to his service directly but, instead, relying upon a secondary theory of entitlement. 

As discussed, both theories of entitlement share the same threshold requirement, which has been met by virtue of the Veteran's current diagnosis of major depression.  He also has satisfied the second requirement for secondary service connection by alleging that his depression is a byproduct of his right middle finger injury residuals, clinically diagnosed as osteoarthritis, for which VA benefits have been established.  As such, the Veteran's appeal turns on whether an etiological relationship, in fact, exists between that service-connected disability and the acquired psychiatric disorder for which VA benefits are presently sought.

This question of secondary nexus was addressed by a VA psychologist who examined the Veteran in May 2010 and rendered the following opinion:

The [V]eteran has applied for service-connected compensation due to depression secondary to a finger injury he sustained while working as an Army stevedore.  Based upon interview and [claims file] review, although the [V]eteran is currently experiencing depression, there is not a clear nexus connecting his current symptoms with the finger injury he suffered while in the military.  In [the VA examiner's] opinion, it is less likely than not that the [V]eteran's depressive symptoms are caused by his service injury [residuals].  Nevertheless, he does meet criteria for major depressive episode, and it is possible that his hypothyroid condition is not being addressed based upon lack of medication refills . . . 

See May 2010 VA Examination Report at 3 (emphasis added).

The Board recognizes that, with respect to the potential correlation between the Veteran's depression and his hypothyroid condition, the above VA examiner did not provide the degree of specificity required for medical opinion evidence.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  This deficiency is ultimately immaterial to the claim at issue, however, as the Veteran is not in receipt of VA benefits for a hypothyroid condition, or for any other disability apart from his right middle finger osteoarthritis.  Consequently, his appeal depends on whether that service-connected disability alone caused or aggravated his depression.

With respect to this crucial inquiry, the May 2010 VA examiner has provided an unequivocally negative opinion, which the Board considers competent, credible, and therefore entitled to great probative weight.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the competency, credibility, and weight to be attached to medical opinions lie within the province of the Board as adjudicator).  

In reaching this determination, the Board considers it significant that the May 2010 VA examiner predicated her findings on a personal interview and clinical evaluation of the Veteran, as well as on a thorough evidentiary review.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri, 4 Vet. App. at 470-71; Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  In addition, the May 2010 examiner supported her findings with a rationale that reflected an in-depth understanding of the Veteran's pertinent mental health history, both clinical and lay.  Such a rationale, in tandem with the examiner's status as a licensed psychologist, adds to the overall evidentiary weight of her opinion.  See Boggs v. West, 11 Vet. App. 334 (1998); Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data). 

The probative value of the May 2010 VA examiner's opinion is further bolstered by the lack of any competent contradictory evidence.  Indeed, while the Veteran has submitted subsequent VA medical records, showing treatment for non-psychiatric disorders, and written statements and testimony, alleging he is depressed, he has not provided any medical documentation that refutes the findings contained in the May 2010 opinion.  Nor has he informed VA of how to obtain such evidence on his behalf.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street").  

The Board recognizes the Veteran himself is of the opinion that his depression is casually related to his right middle finger injury residuals.  While a layperson, he is competent to opine as to matters that fall within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Such matters, however, do not include the etiology of his current psychiatric disorder, which requires medical expertise to resolve.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  As such, the Veteran's lay assertions, standing alone, are insufficient to controvert the May 2010 VA examiner's opinion.  Similarly, the Board is unable to exercise its independent judgment to find that a positive nexus exists between the Veteran's depression and his service-connected right middle finger injury residuals when that expert examiner has concluded otherwise.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ( "the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

Accordingly, absent any countervailing evidence of comparable probative weight, the Board considers the May 2010 VA examiner's opinion a sufficient basis upon which to render a decision in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  Moreover, the Board finds that the etiological findings contained in that VA opinion effectively tip the balance of the evidence against the Veteran's claim.  Indeed, that opinion clearly indicates that his only currently diagnosed psychiatric disorder bears no relationship to his right middle finger osteoarthritis.  As this is the only disability for which VA benefits have been established, the final requirement for secondary service connection has not been met in this case.

The Board has considered whether any other theory of entitlement would allow the Veteran to prevail in his claim for service connection for a psychiatric disorder.  However, the only such disorder currently diagnosed (major depression) does not fall into the category of a psychosis, or other chronic disease, for which service connection may be rebuttably presumed if it manifests within the initial post-service year.  See 38 C.F.R. §§ § 3.309(a), 3.384 (2013).  Similarly, VA benefits may not be established through a showing of continuity of symptomatology, which, in any event, has not been demonstrated in this case.  See Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to chronic diseases listed in 38 C.F.R. § 3.309(a)).  

In summary, the Board finds that the evidence of record is insufficient to warrant service connection on either a direct or a secondary basis.  The Veteran is also not entitled to service connection under any other theories of entitlement, including the presumptive provisions outlined above.  Accordingly, the Board finds that the benefit of the doubt rule is not for application and that the claim presented in this appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2013).   


ORDER

Entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


